PARDEE, PJ.
There are two points presented for our consideration:
First, that the ordinance, being No. 4042, was not published as required by law.
Sec 4227 GC provides that ordinances of a general nature shall be published. After carefully reading the sections of the Code applicable to the situation at hand, and the authorities cited and others, we are of the opinion that this ordinance is not one of a general nature, but is of a special character and one which is not required to be published.
The other question presented for our consideration is the claim that the public authorities of the city of Lorain abused their discretion in awarding the contract to Szefcyk.
After an examination of the evidence, we are not in a position to say that the plaintiff has sustained the burden cast upon him to show that the officers abused their discretion in awarding said contract.
We are therefore of the opinion that the petition of the plaintiff should be dismissed, and judgment entered in favor of the defendants.
WASHBURN and FUNK, JJ, concur in judgment.